DETAILED ACTION

Status of Application
This action is a Final Rejection. This action is in response to the amendment and response filed on June 17, 2022.
Claims 1 and 5 have been amended.
Claims 15 and 16 have been added.
Claims 1-16 are pending and are rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Response to Arguments
Regarding the rejection under 35 U.S.C. 101, Applicant argues that the judicial exception is integrated into a practical application because “interaction between the payment application and the mobile bill cannot be viewed as a mental process, a mathematical concept, or a method of organizing human activity since data transmission is required between the server and the user terminal to update the mobile billing. Remarks at 12-13. However, even though the system comprises a server that receives communications, the server and other technology are being used as a tool to implement the abstract idea. For example, the technology is being used as it is intended to be used and it does not provide a technological improvement. Rather, the technology is being applied to a business process that could otherwise be performed manually. Applicant further argues that the additional elements are not well understood, routine, and conventional. Remarks at 13. However, the rejection does not allege this. Rather, the claims are using the computer as a tool to implement the abstract idea. Therefore, the rejection has been maintained.  
Regarding the rejection under 35 U.S.C. 103, the rejection has been withdrawn in light of Applicant’s amendments. Although the individual concepts are known in the art, the independent claim as a whole is not obvious. 



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. 
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

Step 1: Does the Claim Fall within a Statutory Category?
Yes, with respect to claims 1-16, which recite a system and, therefore, are directed to the statutory class of machine or manufacture. 

Step 2A, Prong One: Is a Judicial Exception Recited?
The following claims identify the limitations that recite an abstract idea in italics and that recite additional elements in bold: 

1. 	A bill splitting system comprising: 
a first user terminal that displays, on a payment application, a list of friends registered on a mobile messenger, and requests bill splitting for a total payment amount corresponding to an input order including a plurality of purchased items by receiving a user input that selects friends from the list of friends, on the mobile payment application, and sending a uniform resource locator (URL) of a mobile bill to a second terminal of one of the selected friends; and 
a payment server that receives payment request information from the first user terminal or the second user terminal according to the bill splitting and authenticates a requested payment according to the payment request information, 
wherein a graphic user interface of the payment application is configured to allow the first user terminal to manually enter a plurality of requested amounts corresponding to a plurality of payers in a manner in which the plurality of requested amounts do not correspond to the plurality of purchased items, display, on a same display screen, the plurality of payers and the plurality of requested amounts in a one-to-one correspondence, and automatically update a total input amount of the plurality of requested amounts and a remaining amount of the total payment amount that are displayed on the graphic user interface, based on an update on a plurality of requested amounts that are manually input to the graphic user interface, 
wherein the plurality of requested amounts are displayed to respectively align with the selected friends that are listed on the graphic user interface of the payment application, and 
wherein, when the first user terminal sends the bill splitting request to the server through the graphic user interface of the payment application that is installed on the first user terminal, the server automatically updates the mobile bill to be provided to the second user, to reflect the plurality of requested amounts that are entered in the graphic user interface of the payment application.

2. 	The bill splitting system of claim 1, wherein the first user terminal enters a first amount to be paid by the first user terminal, and the payment server completes a first payment for the first user terminal based on the requested payment being authenticated and updates a balance amount by subtracting the first amount from the total payment amount.

3. 	The bill splitting system of claim 2, wherein the payment server transmits the updated balance amount to the second user terminal and communicates with the second user terminal and requests the second user terminal to pay a requested portion of the updated balance amount.

4. 	The bill splitting system of claim 1, wherein the payment server communicates with an affiliate server and an affiliate point of sale (POS) and shares bill splitting payment status information according to a reception of the payment request information and an authentication of the requested payment.

5. 	The bill splitting system of claim 1, wherein the first user terminal is a terminal leading the bill splitting, and the first user terminal designates the second user terminal, as a payer of a portion of the total payment amount and transmits, to the second user terminal, a payment request for the portion of the total payment amount.

6. 	The bill splitting system of claim 5, wherein the second user terminal receives a payment request message including information on a first amount to be paid from the first user terminal and performs a payment of a second amount corresponding to the portion of the total payment amount, by using the payment application.

7. 	The bill splitting system of claim 5, wherein based on equal splitting being selected in the first user terminal, the payment server equally divides the total payment amount according to a predetermined scheme and transmits a payment request for the equally divided total payment amount to the second user terminal of the designated payer.

8. 	The bill splitting system of claim 1, wherein based on the bill splitting of the total payment amount being complete, the payment server transmits a message informing the first user terminal that the total payment amount has been received.

9. 	The bill splitting system of claim 1, wherein the first user terminal receives ordered menu items of the input order and price information for each of the ordered menu items, and requests the bill splitting by selecting at least one menu item from the ordered menu items and pays a portion of the total payment amount corresponding to the selected at least one menu item.

10. 	The bill splitting system of claim 1, wherein based on the first user terminal performing a partial payment of the total payment amount by using the payment application, the payment server allows an account transfer request message for the bill splitting to be generated and transmitted from the first user terminal to a designated payer terminal.

11. 	The bill splitting system of claim 1, wherein the payment server communicates with an affiliate server and transmits discount information for the total payment amount, and performs point discount based on the requested payment being authenticated by the first user terminal or the second user terminal.

12. 	The bill splitting system of claim 1, further comprising an affiliate terminal that displays a bill splitting progress status for the total payment amount corresponding to information of the input order and performs off-line bill splitting payment by cash or plastic card according to a user request.

13. 	The bill splitting system of claim 1, wherein the second user terminal transmits third-party proxy payment request information for the bill splitting to a third-party terminal of a third party who is not included in the list of friends, and the third-party proxy payment request information includes payment amount information.

14. 	The bill splitting system of claim 1, wherein information of the input order and the total payment amount is shared between the first terminal and the second user terminal through the mobile bill including a unique order number, and wherein the mobile bill is automatically discarded after the total payment amount is paid.

15. 	The bill splitting system of claim 1, further comprising: 
a point-of-service (PoS) device configured to provide a payment management interface to display a bill splitting progress status including a total amount of the input order, an amount that have already been paid, and an amount required to be paid, 
when one or more of the plurality of payers make a payment and there is a remaining balance of the total payment amount, the payment management interface is configured to indicate the bill splitting process status as a status of bill splitting in progress.

16. 	The bill splitting system of claim 1, wherein the payment server is configured to communicate with an affiliated server to transmit discount information on the total payment amount to the first user terminal when a user of the first user terminal has a payment method with a highest discount rate, compared with payment methods of other payers among the plurality of payers, and perform a discount process using the payment method of the user of the first user terminal when the requested payment is authenticated by the first user terminal.

Yes. But for the recited additional elements as shown above in bold, the remaining limitations of the claims recite certain methods of organizing human activity. The claims are directed to a system for splitting bills. This type of method of organizing human activity is a fundamental economic practice and a commercial interaction such as marketing or sales activities or behaviors. Thus, the claims recite an abstract idea.

Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The claims as a whole merely use a computer as a tool to perform the abstract idea. The computing components (i.e., additional elements that are in bold above) are recited at a high level of generality and are merely invoked as a tool to implement the steps. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no improvement to the functioning of a computer or technology. Therefore, the abstract idea is not integrated into a practical application. 

Step 2B: Does the Claim Provide an Inventive Concept?
No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. Therefore, the claim does not provide an inventive concept.

As such, the claims are not patent eligible.



Relevant Prior Art
The following references are relevant to Applicant’s invention:
Bonnington, Christina. “7 Apps That Make It Simple to Split Expenses With Friends,” https://www.wired.com/2014/03/apps-for-splitting-expenses/ (March 25, 2014). This reference describes several apps that do bill splitting. 
Borhan et al., U.S. Patent Application Publication Number 2013/0218721 A1. See Figures 15A-15F. 
Almishari, U.S. Patent Application Publication Number 2017/0308818 A1. See Paragraphs 0016 and 0030. 
McGregor, WO 2015/023713 A2. McGregor teaches that a bill from a restaurant or other business sends a bill to the user and receives at least a partial payment. The bill can be split among two or more users via the mobile application. See paragraph 0056. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth Rosen whose telephone number is 571-270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698